Citation Nr: 0027505	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
condition

3.  Entitlement to service connection for upper back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which, in pertinent part, denied entitlement to 
service connection for an upper back, lower back and 
bilateral knee disabilities.  

The record also shows that the veteran submitted a timely 
Notice of Disagreement to RO decisions that denied service 
connection for a bilateral ankle disability and  granted 
service connection and a noncompensable rating for TMJ.  As 
to the latter issue, the veteran appealed for the assignment 
of a compensable rating.  While neither claim has been 
developed for appellate review, on assessing the fact of the 
veteran's disagreement with RO decision denying service 
connection for a bilateral ankle disability and the zero 
percent rating assigned for his TMJ in conjunction with 
pertinent observations made by the Court in Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999), the Board finds that 
these claims must be formally referred to the RO for the 
issuance of an appropriate Statement of the Case to the 
veteran.  Further development pertaining to the foregoing is, 
accordingly, specified in the Remand appended to this 
decision.  


FINDING OF FACT

The claims of entitlement to service connection for an upper 
back, lower back and bilateral knee disabilities are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for upper 
back, lower back and bilateral knee disabilities are well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Initially, it must be determined if the appellant has 
presented well grounded claims for service connection.  In 
this regard, the claimant bears the burden of submitting 
sufficient evidence "to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Simply stated, a well grounded claim must be 
plausible and capable of substantiation.  Id.  In determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The service medical records, including a discharge medical 
record, show no upper back, lower back or bilateral knee 
disability. 

The evidence recently of record includes a number of 
statements from chiropractors to the effect that the 
veteran's upper and lower back complaints and bilateral knee 
complaints were related to injuries sustained in service.  
There is also a December 1995 statement from R. R. A., who 
relates that he was a pharmacists mate and served as medical 
officer aboard an American Flag merchant ship with the 
veteran from 1969 to 1971.  The former medical officer 
recalled, in pertinent part, that the veteran had back 
complaints during that time, which were believed to be 
related to injuries sustained while on active duty during 
1967 to 1968.  It is not clear, however, whether this opinion 
was based upon a review of the service records.

While there is ample medical evidence that weighs against the 
veteran's claims, including a recent VA compensation 
examination, the Board finds that, as the evidence summarized 
above suggests a nexus between the disabilities at issue and 
inservice injuries, the claims are well grounded.


ORDER

The claims for entitlement to service connection for upper 
back, lower back and bilateral knee disabilities are well 
grounded; to this extent only, the appeal is granted. 


REMAND

As the duty to assist is triggered here by well-grounded 
claims, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board notes that the veteran was afforded VA examinations 
in June 1998, which produced a medical opinion that weighs 
against his claims for service connection for upper back, 
lower back, and bilateral knee disabilities.  The veteran's 
representative asserts that the examination was inadequate.  
The Board agrees.  Specifically, the examiner failed to 
provide an adequate rationale for his conclusions, and the RO 
was unsuccessful in obtaining additional review by that 
examiner.  The Board is of the opinion that another 
examination that includes an opinion addressing the contended 
causal relationships is warranted.

As noted above, while the medical evidence is conflicting, 
the record contains at least some medical evidence that 
suggests a possible link between the veteran's low back, 
upper back and bilateral knee disabilities and either 
inservice trauma or service-connected residuals of bilateral 
stress fractures of the feet.  However, it does not appear 
that the supportive opinions were based on a review of all 
pertinent medical records contained in the veteran's claims 
file.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of 
the foregoing, it is the Board's judgment that further 
examination, a review of the relevant medical evidence, and 
an opinion from an orthopedic specialist is indicated.

The Board also observes that the veteran's representative, in 
an informal hearing presentation of September 2000, addressed 
a claim of entitlement to service connection for a bilateral 
ankle disability.  A review of the record shows that the 
veteran's original claim for service connection for a 
bilateral ankle condition was denied by a September 1983 RO 
decision.  The Board finds that a statement submitted by the 
veteran in November 1983 satisfies the requirements for a 
valid Notice of Disagreement.  38 C.F.R. § 20.201 (1999).  
However, the RO failed to issue a statement of the case.  
Accordingly, that original claim remains in appellate status.

The RO granted service connection and assigned a zero percent 
rating for the veteran's TMJ in October 1998.  The Board 
regards a March 5, 1999 memorandum from the veteran's 
representative together with a statement from the veteran 
received in May 1999, either together or separately, as 
adequate to constitute a notice of disagreement vis-à-vis the 
assigned evaluation.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must, thereafter, be timely 
filed to initiate appellate review of the claim concerning 
the compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The RO has not issued a statement of the case on the claims 
for the assignment of a higher (compensable) disability 
evaluation for TMJ and service connection for a bilateral 
ankle disability.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a statement of the case addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The veteran is hereby notified of the importance of his 
cooperation, including the obligation to report to any 
scheduled VA examinations.  Failure to cooperate may have a 
detrimental effect on the ultimate resolution of his claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled 
for a VA orthopedic examination for 
the purpose of determining the 
etiology of his upper back, low 
back, and bilateral knee disorders.  
The examiner must opine whether it 
is at least as likely as not that 
any upper back disability, low back 
disorder, or disability of either 
knee that is identified began during 
or is causally linked to any 
incident of active service; and 
whether it is at least as likely as 
not that the veteran's service-
connected residuals of bilateral 
foot stress fractures have caused or 
aggravated any upper back 
disability, low back disorder, or 
disability of either knee that may 
be present.  All indicated studies 
should be accomplished.  All 
opinions must be supported by a 
written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire claims file.  Thereafter, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
low back, upper back and bilateral knee 
condition on the merits.  If the 
determination remains adverse to the 
veteran, he and his representative, 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.

3.  The RO should also issue a statement 
of the case to the veteran and 
representative addressing the issue of 
entitlement to a the assignment of a 
higher (compensable) disability 
evaluation for TMJ and for entitlement to 
service connection for a bilateral ankle 
disability.

3.  After completion of the above, and 
after the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issues of the 
assignment of a higher (compensable) 
disability evaluation for TMJ and service 
connection for a bilateral ankle 
disability should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including the 
submission of a timely substantive appeal 
by the veteran.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



